The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.
Upon entering amendment, claims 1 and 15 have been amended. Claims 1-15 remain pending and claims 2-8, and 12, 13 have been previously withdrawn.
Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.
Applicant argues with respect to examiner’s interpretation regarding “at least one of” is that it “means that one or more of a first operation and second operation is executed” and that “this interpretation is fully supported by the plain and ordinary meaning of “at least one” and is consistent with the disclosure.” (see Remarks, pg.6) First, applicant alleges that “at least one” means “one or more of a first operation and second operation”- the alternative in one or more here means that one of the two operations is required to be found in the prior art (and not both), which is consistent with the examiner’s interpretation. Further, the applicant’s disclosure in par [82] explicitly states “each of the above embodiments uses one(s) of the primary coils 112 to reduce the magnetic flux leakage, but however, may alternatively be designed to use the secondary coil(s) 212 to reduce the magnetic flux leakage.” The term “alternatively” is defined in the Merriam-Webster dictionary as “offering a choice between two or more things only one of which may be chosen.” Thus, contrary to applicant’s assertions, the examiner’s interpretation of “at least one” is consistent with applicant’s disclosure that the two operations are “alternatively” designed to be used and that only one of the two operations is required to found in the prior to match the claim language. Furthermore,  if the applicant amends to positively require the second operation, it is noted that the second operation recites “…create a flow of current through the secondary coil when the secondary coil is not receiving the electrical power to reduce the leakage of magnetic flux arising from the excitation of the power transmitting coil”- if the secondary coil (in the vehicle) is not receiving the power from the selected transmitting coil, then who or what is? The claim only recites primary coils and one secondary coil within a vehicle. There’s no explicit recitation of any other secondary coil and/or vehicle that receives power. Additionally, if the transmitter coil reduces leakage of magnetic flux, then there’s nothing for the receiver to cancel. How would the second operation know that the first operation is no longer in use/required?
The applicant then argues that “the primary coils are all workable to deliver electrical power to a secondary coil” in the present application and that this “eliminates the need for an additional canceller coil(s) in addition to the primary coils 112 in order to reduce the leakage of the magnetic flux” (Remarks, pgs. 6 and 7). It is, however, noted that claim 1 recites “each of the plurality of coils being configured to both: (i) deliver electrical power… and (ii) reduce a leakage of magnetic flux…” and then the power feed controller “select one of the primary coils as the power transmitting coil” and “select one of the primary coils…to reduce a leakage of magnetic flux”. It is noted that the recitation of plurality of coils being “configured to” is interpreted as a recitation of intended use/capability and not a positive recitation, because it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Further, applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the structure of a coil is known in the art to have both configurations, deliver electrical power and reduce leakage of magnetic flux. Ogawa’s transmission resonators 141, 142 are structured (configured) the same way (their appearance/size/shape/structure is the same); thus coil 141 and/or 142 can be both a power transmitter and a flux leakage reducer without having to be modified. This is supported in Ogawa’s pars [34-35, 71], which states “selects a power transmission resonator 14 (i.e. 141 or 142) to be used in power transmission from the plurality of power transmission resonators”-this means that both transmission resonators 141, 142 are “configured to”/have the ability to deliver electrical power noting that both resonators have the same coil structure /shape and thus both have the same configuration/capability. Additionally, both resonators 141, 142 are “power transmission resonators” which means they are both configured to deliver power. Ogawa’s par [71] states that the power transmission resonator 142 that has the configuration of delivering power can also be used as a leakage reduction coil when it is not currently used for power transmission. Thus, the combination teaches that all of Keeling’s resonators are configured for dual function as well.
The claim, as currently presented, recites “select one” for power and “second one which is not used in delivering the electrical power” for leakage. The claim does not recite that, at another time, the one chosen for power would change to be a leakage reduction coil (or vice versa).
See below for further analysis of the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeling et al. (2015/0298559 A1) in view of Ogawa et al. (2017/0264142 A1).
Regarding Claim 1,
Keeling (fig.4) teaches a contactless power feeding apparatus (400) which feeds electrical power to a traveling vehicle (405) in a contactless mode comprising:
a plurality of primary coils (pars [38-40], 415a-415r; plurality of primary coils in 415a-415r) which are mounted on a road (410, par [38]), each of the plurality of primary coils being configured to: (i) deliver electrical power to a secondary coil (406) installed in the traveling vehicle (405, par [39]; each primary coil is “configured to”/have the ability to deliver power to the secondary coil); and
a power feed controller (445 and/or 425) configured to:
select one of the primary coils as a power transmitting coil (i.e. selecting one of the primary coils in 415a-415r) to achieve delivery of electrical power from the power transmitting coil to the secondary coil installed in the vehicle (pars [39, 48]; selecting/ activating one of the primary coils as a transmitting coil to deliver power to a the secondary coil in the vehicle at the appropriate time when the vehicle is above the respective primary coil).
Keeling does not explicitly disclose that a primary coil is additionally configured to (ii) reduce a leakage of magnetic flux resulting from excitation of a primary coil selected as the power transmitting coil and the power feed controller is configured to select one of the primary coils, which is not used in delivering electrical power to the secondary coil, as a selected primary coil and use the selected primary coil to reduce a leakage of magnetic flux resulting from excitation of the power transmitting coil.
Ogawa, however, teaches a primary coil (142) as being configured to /has the ability to both: (i) deliver electrical power (pars [29, 34-35; “selects a power transmission resonator 14 (i.e. 141 or 142) to be used in power transmission from the plurality of power transmission resonators”-this means that both transmission resonators 141, 142 are “configured to”/have the ability to deliver electrical power noting that both resonators have the same coil structure /shape and thus both have the same configuration/capability. Additionally, both resonators 141, 142 are “power transmission resonators” which means they are both configured to deliver power) and (ii) reduce a leakage of magnetic flux (pars [29, 34-35, 71]; Ogawa teaches the power transmission resonator 142 that has the configuration of delivering power can also be used as a leakage reduction coil when not used for power transmission. Ogawa gives an example of transmission resonator 141 and secondary coil 241 to perform power transmission and thus the second power transmission resonator 142 is not needed for power transmission (however, it is configured and has the ability for power transmission) and serves as a flux leakage reduction coil. It is further noted that both primary coils 141 and 142 are of the same coil shape and structure and thus both have the configuration of delivering power and reducing flux leakage) resulting from excitation of a primary coil (141) selected as a power transmitting coil (par [71]) and to select one of the primary coils (142), which is not used in delivering electrical power to the secondary coil (par [71]; 142 not used for power transmission), as a selected primary coil and use the selected primary coil to reduce a leakage of magnetic flux resulting from excitation of the power transmitting coil (141, pars [71-75]; the selected primary coil 142, not used in delivering power to the secondary coil (because 141 is delivering power), reduces a leakage of magnetic flux resulting from excitation of transmitting coil 141)).
Thus, the combination teaches that Keeling’s primary coils are configured to do both: (i) deliver power and (ii) reduce leakage of magnetic flux and that when Keeling’s power feed controller selects a primary coil as the power transmitting coil that is aligned with the secondary coil of the vehicle, it will obviously select a primary coil not used in delivering electrical power to be used for flux leakage reduction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Keeling to that of Ogawa, because  Ogawa teaches the benefits of using primary coils (that are not currently being used for wireless power transfer) for leakage reduction in order to diminish the unnecessary leakage of magnetic flux and thereby supply power to the secondary coil more efficiently.

Claims 9-10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeling et al. (2015/0298559 A1) in view of Ogawa et al. (2017/0264142 A1) in further view of English machine translation of applicant cited Inoue et al. (JP H06-29128 A).
Regarding Claim 9,
The combination teaches the claimed subject matter in claim 1. 
The combination does not explicitly disclose wherein the primary coils are equipped with magnetic yokes which have a plurality of cut-out portions arranged at a constant pitch in a direction in which the primary coils are arrayed.
Inoue (fig.5), however, teaches it is known in the art for coils (B) to be equipped with magnetic yokes (magnetic yokes Yb) which have a plurality of cut-out portions (items 16; cut-out portions read on by spacings 16) arranged at a constant pitch in a direction in which the coils (B) are arrayed (see fig.5, pars [35-36]; the cut-out portions 16 are arranged at a constant pitch/interval in a direction in which the coils B are arrayed).
Thus, the combination teaches equipping the modified primary coils of Keeling with magnetic yokes that have a plurality of cut-output portions arranged at a constant pitch/interval in a direction in which the modified primary coils are arrayed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Inoue in order to suppress leakage of magnetic flux to adjacent coils via the magnetic yokes and magnetic efficiency is thereby improved. Furthermore, magnetic yokes are well-known in the art to optimize magnetic flux density and are therefore desirable.
Regarding Claim 10,
The combination teaches the claimed subject matter in claim 9 and the combination further teaches wherein the primary coils are arranged at a middle between magnetic poles created by the excitation of the primary coils (modified Keeling teaches the primary coils and their arrayed arrangement and Inoue, fig.5, pars [35-36] teaches the coils B are arranged at a middle between the legs of the yokes B. Thus, the combination teaches when modified primary coils are excited, magnetic poles are created on each side of the legs of the yokes and the coils would be arranged between them. Note: claim 10 does not recite any structure that further narrows the structure in claim 10. The “magnetic poles” are a byproduct of the structure in claim 9 and the excitation of the primary coils).
Regarding Claim 14,
The combination teaches the claimed subject matter in claim 9 and the combination further teaches wherein the primary coils are arranged at a pitch compared to that of the cut-out portions (Keeling, see rejection of claim 1, Ogawa, pars [71-75], Inoue, see fig.5; the coils B are arranged at a particular pitch/interval from each other compared to the pitch of the cut-out portions 16. Thus, the combination teaches the modified primary coils are arranged at a particular pitch/interval from each other compared to the pitch of the cut-out portions 16).
The combination does not explicitly disclose the pitch at which the primary coils are arranged is two times that of the cut-out portions; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the primary coils arranged at a pitch two times that of the cut-out portion since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeling et al. (2015/0298559 A1) in view of Ogawa et al. (2017/0264142 A1) in further view of English machine translation of applicant cited Inoue et al. (JPH06-29128 A) as applied to claim 9 and in further view of Faley et al. (2017/0069415 A1).
Regarding Claim 11,
The combination teaches the claimed subject matter in claim 9 and Inoue (fig.5) further teaches the cut-out portions (16) are formed so that there is an inherent total permeability of each of the magnetic yokes (Yb) including the spacings (16). 
The combination does not explicitly disclose that yokes have a permeability.
Faley, however, teaches it is known in the art for a yoke to have a relative permeability of at least 10 (par [30]).
Thus, the combination teaches that each yoke including the spacings between each yoke would have a total permeability.
Thus, it would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have arranged and selected the cut-out portions/spacings 16 between the magnetic yokes (Yb) so that a total permeability of the magnetic yokes including the cut-out portions is less than 100; since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, selecting the cut-out portions/spacings 16 in Inoue so that the total permeability of the magnetic yokes Yb with their spacings is less than 100 is an obvious matter of design choice that is normally selected by the person skilled in the art in accordance to the system’s intended design.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeling et al. (2015/0298559 A1) in view of Ogawa et al. (2017/0264142 A1) in further view of Keeling et al. (2019/0140481 A1) hereinafter referred to as Keeling ‘481.
Regarding Claim 15,
Keeling (fig.4) teaches a contactless power feeding system (400) which uses a plurality of primary coils (pars [38-40], 415a-415r; plurality of primary coils in 415a-415r) mounted on a road (410, par [38]) and a secondary coil (par [43]; secondary coil inside 406) installed in a vehicle (405), the system comprising:
a power feed controller (445 and/or 425) configured to:
select one of the primary coils as a power transmitting coil (i.e. one of the primary coils in 415a-415r) to achieve feeding of the electrical power from the power transmitting coil to the secondary coil (pars [39, 48]; selectively activating/using one of the primary coils as a transmitting coil at the appropriate time when the vehicle is above the primary coil to deliver power to the secondary coil in the vehicle), each of the plurality of primary coils being configured to: (i) deliver the electrical power to the vehicle (405) in a contactless mode during traveling of the vehicle (pars [39, 48]; each primary coil is “configured to”/have the ability to deliver power to the vehicle during the traveling of the vehicle).
Keeling does not explicitly disclose that a primary coil is additionally configured to (ii) reduce a leakage of magnetic flux resulting from excitation of a primary coil selected as the power transmitting coil and wherein at least one of a first operation and a second operation is executed (i.e. the prior art is only required to teach one of the two operations and not both to match the claim language-see response to arguments), the power feed controller is configured to execute the first operation to use one of the primary coils, which is not used in delivering the electrical power, to reduce a leakage of magnetic flux arising resulting from excitation of the power transmitting coil, and the second operation to create a flow of electrical current through the secondary coil when the secondary coil is not receiving the electrical power to reduce the leakage of magnetic flux arising from the excitation of the power transmitting coil.
Ogawa, however, teaches a primary coil (142) as being configured to /has the ability to both: (i) deliver electrical power (pars [29, 34-35; “selects a power transmission resonator 14 (i.e. 141 or 142) to be used in power transmission from the plurality of power transmission resonators”-this means that both transmission resonators 141, 142 are “configured to”/have the ability to deliver electrical power noting that both resonators have the same coil structure /shape and thus both have the same configuration/capability. Additionally, both resonators 141, 142 are “power transmission resonators” which means they are both configured to deliver power) and (ii) reduce a leakage of magnetic flux (pars [29, 34-35, 71]; Ogawa teaches the power transmission resonator 142 that has the configuration of delivering power can also be used as a flux leakage reduction coil when not used for power transmission. Ogawa gives an example of transmission resonator 141 and secondary coil 241 to perform power transmission and thus the second power transmission resonator 142 is not needed for power transmission (however, it is configured and has the ability for power transmission) and serves as a flux leakage reduction coil. It is further noted that both primary coils 141 and 142 are of the same coil shape and structure and thus both have the configuration of delivering power and reducing flux leakage) resulting from excitation of a primary coil (141) selected as a power transmitting coil (par [71]) and wherein at least one of a first operation and a second operation is executed (see response to arguments; the claim only requires one of the two operations to be found in the prior art), the first operation is executed to use one of the primary coils (142), which is not used in delivering electrical power (par [71]; 142 not used for power transmission) to reduce the leakage of magnetic flux resulting from the excitation of the power transmitting coil (141, pars [71-75]; the primary coil 142, not used in delivering power/power transmission, reduces a leakage of magnetic flux resulting from excitation of transmitting coil 141)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Keeling to that of Ogawa, because Ogawa teaches the benefits of using primary coils (that are not currently being used for wireless power transfer) for leakage reduction in order to diminish the unnecessary leakage of magnetic flux and thereby supply power to the secondary coil more efficiently.
The combination does not explicitly disclose a control device which controls operation of the secondary coil. 
Keeling’481 (fig.12), however, teaches it is known in the art to use a control device (1282) which controls operation of the secondary coil (538, par [131]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Keeling ‘481 in order to dynamically control and adjusting the current being provided to the secondary coil.
Examiner Note: The claim recites “wherein at least one of a first operation and a second operation is executed…” The recitation of “at least one of” is commonly understood as “only A, only B, or both A and B”. Thus, the prior art is only required to teach one of the two operations to match the claim language. This is further supported by applicant’s disclosure at par [0082] which describes both operations as alternatives.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASEM MOURAD/Examiner, Art Unit 2836                     


/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836